                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    MICHAEL R. MAJOR; JAMES D.
    GRANUM; JONE LAW KOFORD; and                              MEMORANDUM DECISION AND
    ALLAN CARTER,                                             ORDER AWARDING ATTORNEYS’
                                                              FEES AND COSTS TO DEFENDANTS
                              Plaintiffs,

    v.
                                                              Case No. 2:17-cv-00974-DN
    VALDERRA DEVELOPMENT, LLC;
    DIVERSIFIED MANAGEMENT                                    District Judge David Nuffer
    SERVICES, LLC; VALDERRA
    INVESTMENT PARTNERS, LLC; DMS
    SERVICES, LLC; LYNN PADAN; ALLAN
    WRIGHT; and DOES 1-50,

                              Defendants.


           Defendants are entitled to an award of their reasonable attorneys’ fees and costs incurred

in the defense of Plaintiffs’ first and fourth causes of action. 1 They submitted an Attorney

Declaration of Apportioned Attorney Fees and Costs (“Attorney Declaration”) requesting

$25,395.00 in attorneys’ fees and $499.50 in costs. 2 Plaintiffs objected arguing that Defendants’

requested attorneys’ fees are unreasonable, duplicative, involve non-compensable claims, and act

as a violation of Plaintiffs’ due process rights. 3

           After careful review of Defendants’ Attorney Declaration, and consideration of the

complexity of the case, the work performed and the record, a forty percent (40%) reduction of


1
 Memorandum Decision and Order Granting in Part Motion for Attorneys’ Fees and Costs (“Attorneys’ Fees
Order”) at 10, docket no. 55, filed Feb. 22, 2019.
2
    Attorney Declaration ¶¶ 12.B-D, docket no. 56, filed Feb. 8, 2019.
3
 Plaintiffs’ Objection to Attorney Declaration of Apportioned Attorney Fees and Costs (“Objection”) at 2, docket
no. 57, filed Feb. 14, 2019.
the hours billed by Defendants’ counsel is appropriate to achieve a reasonable attorneys’ fee

award.

                                                    DISCUSSION

           To determine a reasonable attorneys’ fee, a “lodestar” figure is arrived at “by multiplying

the hours . . . counsel reasonably spent on the litigation by a reasonable hourly rate.” 4 Factors for

determining the reasonableness of the hours billed for a given task or to prosecute or defend the

litigation as a whole include: the complexity of the case; the number of reasonable strategies

pursued; the responses necessitated by the maneuvering of the other side; and the potential

duplication of services. 5

           The reasonable hours awarded may be reduced if “the number of compensable hours

claimed by counsel includes hours that were unnecessary, irrelevant and duplicative.” 6

Reduction is also justified “if the attorney’s time records are sloppy and imprecise and fail to

document adequately how he or she utilized large blocks of time.” 7 But there is no requirement

that each disallowed hour be identified and justified. 8 Nor is there any requirement for the

number of hours permitted for each legal task to be announced. 9 Instead, a method of general

reduction to the hours claimed may be implemented in order to achieve a reasonable number, “so

long as there is sufficient reason for [the method’s] use.” 10




4
 Case v. Unified Sch. Dist. No. 233, Johnson Cty., Kan., 157 F.3d 1243, 1249 (10th Cir. 1998) (internal quotations
omitted).
5
    Id. at 1250.
6
    Id. (internal quotations and punctuation omitted).
7
    Id. (internal quotations omitted).
8
    Id.
9
    Id.
10
     Id. (internal quotations and punctuation omitted).



                                                                                                                     2
            Defendants request $25,395.00 in attorneys’ fees for their defense of Plaintiffs’ first and

fourth causes of action. 11 Defendants’ Attorney Declaration breaks down the requested

attorneys’ fees as follows:

            •      For attorney Jeff Mills, 3.75 hours billed at a rate of $185.00 per hour and 89.95
                   hours billed at a rate of $200.00 per hour, totaling $18,683.75; 12 and

            •      For attorney Lewis P. Reece, 22.75 hours billed at a rate of $295.00 per hour, totaling
                   $6,711.25. 13

Plaintiffs object to several specific billing entries included in the Attorney Declaration, 14 and

generally object to the reasonableness of the hours billed for counsels’ work relating to a motion

to dismiss and a motion for attorneys’ fees and costs. 15

            It is unnecessary to address the specific billing entries to which Plaintiffs object. “[A]n

overly particularized approach ‘is neither practical nor desirable.’” 16 “What is ‘important is the

discretionary determination by the district court of how many hours, in its experience, should

have been expended on the specific case.’” 17 And considering the complexity of this case, the

work performed and the record, the total number of hours billed in the Attorney Declaration is

not reasonable. A general reduction of the hours billed by Defendants’ counsel is warranted.

            This case involved challenges to Defendants’ operation and management of The Ledges

of St. George Master Homeowner’s Association (the “Association”). 18 Plaintiffs’ first and fourth



11
     Attorney Declaration ¶¶ 12.B-C.
12
     Id. ¶ 12.B.
13
  Id. ¶ 12.C (Defendants’ Attorney Declaration miscalculated the total amount of fees for attorney Lewis P. Reece
as $6,711.00).
14
     Objection at 2-5.
15
     Id. at 5-7.
16
     Sheldon v. Vermonty, 107 Fed. App’x 828, 834 (10th Cir. 2004) (quoting Case, 157 F.3d at 1250).
17
     Id. (quoting Case, 157 F.3d at 1250) (emphasis in original).
18
     Complaint ¶¶ 21-39, docket no. 2, filed Aug. 29, 2017.



                                                                                                                    3
causes of action alleged unreasonable and non-qualifying expenditures under the federal

corporate tax exemption statute, 26 U.S.C. § 501(c)(3), 19 and violation of the Fair Debt

Collection Practices Act (“FDCPA”) § 1692f(1). 20 These causes of action were not so factually

or legally complex to justify the number of counsels’ billed hours. Indeed, the causes of action

were dismissed early in the procedural stages of the case by the granting of a motion to

dismiss.21

           The causes of action arose from allegations that Defendants collected and benefited from

management fees that exceed the actual costs of managing the Association. 22 And while pleaded

as federal claims, the causes of action were merely seeking to enforce Plaintiffs’ interpretation of

the Association’s governing documents. 23 They boiled down to straightforward breach of

contract issues that failed to state federal claims. 24 The issues presented did not involve novel or

unsettled areas of the law, and extensive research was unnecessary. Plaintiffs’ first cause of

action was dismiss because 26 U.S.C. § 501(c)(3) does not provide a private right of action, and

to the extent it was a state law claim for breach of contract, it did not confer federal “arising

under” jurisdiction. 25 Plaintiffs’ fourth cause of action was dismissed because Plaintiffs failed to

sufficiently allege that Defendants were “debt collectors” under the FDCPA, and because the

facts alleged were incapable of supporting a claim for violation of FDCPA § 1692f(1). 26



19
     Id. ¶¶ 40-46.
20
     Id. ¶¶ 62-71.
21
  Memorandum Decision and Order Granting Motion to Dismiss (“Dismissal Order”) at 4-8, docket no. 48, filed
Sept. 10, 2018; Attorneys’ Fees Order at 7-8.
22
     Complaint ¶¶ 18, 31, 36, 40-46, 62-71.
23
     Dismissal Order at 4-7; Attorneys’ Fees Order at 7-8.
24
     Dismissal Order at 4-7; Attorneys’ Fees Order at 4-8.
25
     Dismissal Order at 4-5; Attorneys’ Fees Order at 6.
26
     Dismissal Order at 6-8; Attorneys’ Fees Order at 6.



                                                                                                              4
            Regarding the work performed, Defendants’ counsel engaged in settlement and

scheduling discussions with Plaintiffs’ counsel; 27 attended a scheduling hearing; 28 drafted initial

disclosures and discovery; 29 briefed and attended oral argument on a motion to dismiss; 30 and

briefed a motion for attorneys’ fees and costs. 31 This work is reflected in Defendants’ Attorney

Declaration. 32

            But the Attorney Declaration also includes over 13 hours billed for work on an unfiled

answer and research on affirmative defenses. 33 This number of hours billed is a stark contrast to

the representation that “Defendants identified the need for dismissal of the Federal Claims early

on in the litigation, and . . . thereafter reasonably focused their efforts on the Federal Claims.” 34

It was reasonable for Defendants’ counsel to begin the process of researching and responding to

Plaintiffs’ Complaint through work on an answer and affirmative defenses. However, the total

hours billed for this work is not reasonable in light of the issues in the case and Defendants filing

of a motion to dismiss.




27
  Motion for Extension of Time to Respond to Complaint at 2, docket no. 23, filed Apr. 30, 2018; Motion for
Extension of Time to Respond to Complaint at 2, docket no. 28, filed May 15, 2018; Attorney Planning Meeting
Report, docket no. 35, filed June 7, 2018.
28
     Minute Entry for Proceedings Held Before District Judge David Nuffer, docket no. 37, filed June 14, 2018.
29
     Joint Statement Regarding the Scope of Discovery, docket no. 42, filed July 23, 2018.
30
   Motion to Dismiss Complaint, docket no. 39, filed June 29, 2018; Reply Memorandum in Support of Motion to
Dismiss Complaint (“Reply to Motion to Dismiss”), docket no. 45, filed July 31, 2018; Minute Order, docket no. 46,
filed Aug. 10, 2018.
31
  Motion for Attorney Fees and Costs (“Attorneys’ Fees Motion”), docket no. 50, filed Sept. 24, 2018; Reply
Memorandum in Support of Motion for Attorney Fees and Costs (“Reply to Attorneys’ Fees Motion”), docket no.
54, filed Oct. 16, 2018.
32
     Attorney Declaration at Ex. A.
33
     Id. Half of the billed hours for this work were allocated to Plaintiffs’ first and fourth causes of action.
34
  Response to Objection to Attorney Declaration of Apportioned Attorney Fees and Costs at 2, docket no. 58, filed
Feb. 22, 2019.



                                                                                                                    5
           The amount of hours billed for counsels’ work relating to the motion to dismiss is also

not reasonable. Defendants’ Attorney Declaration identifies over 70 hours billed for work

relating to the motion to dismiss.35 This is far greater than the number of hours expected given

the factual and legal issues presented. And although Plaintiffs’ response to the motion raised

additional arguments that were addressed in Defendants’ reply, 36 such maneuvering does not

justify the total hours billed for counsels’ work relating to the motion to dismiss.

           Additionally, Defendants’ request for attorneys’ fees was expressly limited to the defense

of Plaintiffs’ first and fourth causes of action. 37 But counsel’s initial declaration in support of the

request did not apportion the hours billed among the compensable first and fourth causes of

action, and the non-compensable second and third causes of action. 38 It was because of this that

Defendants were ordered to file a new declaration which properly apportioned their attorneys’

fees. 39 Defendants’ newly submitted Attorney Declaration includes billing entries for the

preparation of counsel’s initial declaration, as well as the Attorney Declaration. 40 The inclusion

of billing entries for both declarations is duplicative and not reasonable given that counsel should

have apportioned the hours billed in the first instance.

           None of this is meant to suggest that Defendants’ counsel inflated the raw time it took to

perform the various legal tasks in this case. Rather, the issue is one of billing judgment—

particularly in the hours billed by counsel for research and drafting—in the context of an award


35
     Attorney Declaration at Ex. A.
36
  Plaintiffs’ Opposition to Motion to Dismiss at 4-7, 15-21, docket no. 41, filed July 20, 2018; Reply to Motion to
Dismiss at 9-11.
37
     Attorneys’ Fees Motion at 5-7; Reply to Attorneys’ Fees Motion at 2.
38
  Declaration of Jeff Miles in support of Motion for Attorney Fees and Costs at Ex. C, docket no. 50-5, filed Sept.
24, 2018.
39
     Attorneys’ Fees Order at 9-10.
40
     Attorney Declaration at Ex. A.



                                                                                                                      6
of attorneys’ fees. “Because not all hours expended in litigation are normally billed to a client,

[counsel] should exercise billing judgment with respect to a claim of the number of hours

worked.” 41 “Billing judgment consists of winnowing the hours actually expended down to the

hours reasonably expended.” 42

           Based on the complexity of the case, the work performed and the record a forty percent

(40%) reduction of the hours billed by Defendants’ counsel is appropriate to achieve a

reasonable attorneys’ fee award. Plaintiffs did not object to the reasonableness of counsels’

billing rates. Regardless, counsels’ rates are reasonable considering the fees customarily charged

in the locality for similar legal services. Therefore, Defendants’ are awarded $15,237.00 43 in

attorneys’ fees and $499.50 in costs for the defense of Plaintiffs’ first and fourth causes of action.

                                                        ORDER

           IT IS HEREBY ORDERED that Defendants’ are awarded $15,237.00 in attorneys’ fees

and $499.50 in costs for the defense of Plaintiffs’ first and fourth causes of action. An amended

judgment will be entered to reflect this award.

           Signed March 5, 2019.

                                                         BY THE COURT


                                                         ________________________________________
                                                         David Nuffer
                                                         United States District Judge




41
     Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186, 1202 (10th Cir. 1998) (internal quotations omitted).
42
     Case, 157 F.3d at 1250.
43
     $25,395.00 x 0.60 = $15,237.00.



                                                                                                             7
